DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 35 U.S.C. 1.78.

Response to Amendment
The amendment filed on 27 September 2022 has been entered. Claims 1-9 and 11-20 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable Hadjicostis et al. (US5947905A) (hereinafter “Hadjicostis”) in view of Mehi et al., (WO2004034694A2) (hereinafter “Mehi”) .

Regarding claim 1, Hadjicostis teaches an intraluminal imaging device (see Abstract, “An ultrasound transducer array probe for intraluminal ultrasound imaging is situated on a distal end of a catheter”), comprising: 
a flexible elongate member (fig. 1 #10 catheter col. 10 line 56) configured to be inserted into a body lumen within a patient ( “…an ultrasound imaging probe for insertion into a lumen of a human body.” see Col. 4, l. 38-39 ; as seen in fig. 1 below the catheter can be seen to be flexible as it is curved. In addition, the catheter is used in for visualization of the cardiac system, which would require the catheter to be flexible in order to traverse the lumens of the system), the flexible elongate member comprising a central longitudinal axis (see below annotated fig 3a for the axis); 
an imaging assembly disposed at a distal portion of the flexible elongate member (Abstract, “An ultrasound transducer array probe for intraluminal ultrasound imaging is situated on a distal end of a catheter”), the imaging assembly comprising: 
a flexible substrate (fig. 3A “the probe includes a flex circuit 20a having a flexible substrate constructed of polyimide or Similar material, and an ultrasound” see Col. 4 line 53-55) comprising first edge and an opposite, second edge (see fig. 10 below), wherein the flexible substrate is arranged in a cylindrical configuration around the central longitudinal axis (see fig. 1 #20 flex circuit, the flex circuit would form a cylinder; “the device is cylindrically formed” col. 8 line 34) such that the first edge and the second edge are spaced from one another by an unsealed opening between the first edge and the second edge (see fig. 10 below, #132 is an opening between the first and second edges, and the opening is not sealed);
an outer shell (fig. 3a 24a “A purpose of the polyurethane film 24a is to maintain the structure of the interior layers and to provide an inert exterior surface that is biocompatible” col. 7 line 36-39) positioned around the flexible substrate such that the outer shell is radially spaced (fig. 3a #24a polyurethane film and #20 flex circuit are radially spaced from one another) from the opening to seal the imaging assembly (see below fig. 3a #24a; the shell is sealing the imaging assembly “A purpose of the polyurethane film 24a is to maintain the structure of the interior layers and to provide an inert exterior surface that is biocompatible” col. 7 line 36-39).; and 
a plurality of ultrasound transducer elements (fig. 3A #30a ultrasound layer, col. 4 line 55-56; #90a piezoelectric layer col. 6 line 5) disposed on the flexible substrate, wherein the ultrasound transducer elements are oriented to face away from the central longitudinal axis and the flexible substrate (see below annotated fig. 3a #20a and #30a, #90a; the piezoelectric layer/transducer elements would face away from the substrate and axis).


    PNG
    media_image1.png
    296
    1139
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    290
    589
    media_image2.png
    Greyscale

However Hadjicostis fails to teach the seal preventing fluid ingress.
In the same ultrasound field of endeavor, Mehi teaches the seal preventing fluid ingress (Examples of sonolucent material can be… and various polyurethane films. In one embodiment, the sonolucent material can be extruded… to form a fluid tight seal.” [00100]; The polyurethane would be able to prevent fluid ingress).
It would have been obvious to one of ordinary skill in the art to substitute the polyurethane film outer shell of Hadjicostis with a waterproof polyurethane film of Mehi, as both inventions relate to ultrasound imaging and would yield predictable results to one of ordinary skill. One of ordinary skill would have been able to carry out such a substitution, and the results of the system of Hadjicostis using waterproof polyurethane film are reasonably predictable.

Regarding claim 2, Hadjicostis as modified by Mehi teaches the intraluminal imaging device of claim 1, wherein Hadjicostis further teaches the imaging assembly further comprises: 
a support member (fig. 3a #102a tube col. 9 line 12-17.), wherein the flexible substrate is positioned around the support member (see above annotated fig. 3a #102a tube section would serve as a support member and #20a substrate of flex circuit; the flexible substrate would be around the support member radially).

Regarding claim 3, Hadjicostis as modified by Mehi teaches the intraluminal imaging device of claim 2, wherein Hadjicostis further teaches the imaging assembly further comprises:
 a backing material (fig. 3a #100a “acoustic backing material 100a” col. 6 line 8) disposed between the flexible substrate (fig. 3a #20a flex circuit) and the support member (fig. 3a #102a “the tube 102a” col. 9 line 16-17; the backing material is between the flex circuit and tube).

Regarding claim 4, Hadjicostis as modified by Mehi teaches the intraluminal imaging device of claim 2, wherein the support member (#102a) is disposed longitudinally along the central longitudinal axis of the flexible elongate member (see above annotated fig. 3a #102a, the support member is along the longitudinal axis).

Regarding claim 5, Hadjicostis as modified by Mehi teaches the intraluminal imaging device of claim 2, wherein Hadjicostis further teaches the support member (#102a) defines a lumen configured to accommodate a guide wire (fig. 3a #104a “the flex circuit 20a (or 20b) encircles a catheter portion, the innermost section of which is designated 102a (or 102b), which encircles a guide wire 104a (or 104b)” col. 9 line 11-14) extending along the central longitudinal axis (fig. 3a #104a; the guidewire would extend along the central longitudinal axis).

Regarding claim 11, Hadjicostis teaches:
 A method of assembling an intraluminal imaging device (see Abstract “An ultrasound transducer array probe for intraluminal ultrasound imaging is situated on a distal end of a catheter”), comprising: 
obtaining an imaging assembly (see Abstract “An ultrasound transducer array probe for intraluminal ultrasound imaging is situated on a distal end of a catheter”) comprising:
a flexible substrate (fig. 3a #20a) comprising a first edge and an opposite, second edge (see annotated fig. 10 above)
a plurality of ultrasound transducer elements (“and the other flex circuit Section is electrically connected to the piezoelectric ultrasound array elements.” Col. 3 line 27-28; see above annotated fig. 3a #20a and #90a) disposed on the flexible substrate ( “the probe includes a flex circuit 20a having a flexible substrate constructed of polyimide or Similar material, and an ultrasound array 30a residing at a distal end of the catheter 10.” col. 4 line 53-55);
arranging the flexible substrate in a cylindrical configuration (see fig. 1 and 3a, the flex circuit would be in a cylindrical configuration; col. 8 line 34 “the device is cylindrically formed”) around a central longitudinal axis at a distal portion of a flexible elongate member (see above annotated 3a #90a; the transducers would be oriented around the longitudinal axis) configured to be inserted into a body lumen such that “an ultrasound imaging probe for insertion into a lumen of a human body.” Col. 4 line 37-38;): 
the first edge and the second edge are spaced from one another by an unsealed opening between the first edge and the second edge (see annotated fig. 10 above, #132 is an opening between the first and second edges, and the opening is not sealed); and
the ultrasound transducer elements are orientated to face away from the central longitudinal axis and the flexible substrate (see above annotated fig. 3a #20a and #90a; the transducers are outwards from the axis and substrate); and
positioning an outer shell (fig. 3a 24a “A purpose of the polyurethane film 24a is to maintain the structure of the interior layers and to provide an inert exterior surface that is biocompatible” col. 7 line 36-39) around the flexible substrate such that the outer shell is radially spaced (fig. 3a #24a polyurethane film and #20 flex circuit are radially spaced from one another ) from the opening to seal the imaging assembly (see above fig. 3a #24a; the shell is sealing the imaging assembly “A purpose of the polyurethane film 24a is to maintain the structure of the interior layers and to provide an inert exterior surface that is biocompatible” col. 7 line 36-39).
However Hadjicostis fails to teach the seal preventing fluid ingress.
In the same ultrasound field of endeavor, Mehi teaches the seal preventing fluid ingress (Examples of sonolucent material can be… and various polyurethane films. In one embodiment, the sonolucent material can be extruded… to form a fluid tight seal.” [00100]; The polyurethane is would be able to prevent fluid ingress).
It would have been obvious to one of ordinary skill in the art to substitute the polyurethane film outer shell of Hadjicostis with a waterproof polyurethane film of Mehi, as both inventions relate to ultrasound imaging and would yield predictable results to one of ordinary skill. One of ordinary skill would have been able to carry out such a substitution, and the results of the system of Hadjicostis using waterproof polyurethane film are reasonably predictable.

Regarding claim 12, Hadjicostis as modified by Mehi teaches the method of claim 11, Hadjicostis further teaching comprising: 
positioning the flexible substrate (fig. 3a #20 flex circuit) around a support member (fig. 3a #102a tube section would serve as a support member; the flexible substrate would be around the support member radially).

Regarding claim 13, Hadjicostis as modified by Mehi teaches the method of claim 12, Hadjicostis further teaching comprising: 
inserting a backing material between the flexible substrate and the support member (fig. 3a #100a acoustic backing material col. 6 line 8; #100a is between #20a flex circuit and #102a tube).

Regarding claim 14, Hadjicostis as modified by Mehi teaches the method of claim 12, wherein Hadjicostis further teaches arranging the support member (fig. 3a #102 tube) along the central longitudinal axis (see annotated fig. 3a above for longitudinal axis) of the flexible elongate member, wherein the support member has a cylindrical shape (col. 2 line 31-33, the probe is generally cylindrical; fig. 3a the #102 tube would have a cylindrical shape).

Regarding claim 15, Hadjicostis as modified by Mehi teaches the method of claim 12, wherein Hadjicostis further teaching comprising: 
extending a guide wire (fig. 3a #104a col. 9 line 14-17) along the central longitudinal axis of the flexible elongate member within a lumen defined by the support member (fig. 3a #102a and #104a col. 9 line 14-17; the support defines a lumen for the guidewire).

Claims 6, 8, 9, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hadjicostis in view of Mehi as applied to claim 1 and 11, and in further view of Nix et al., (US20020087083A1).

Regarding claim 6, Hadjicostis as modified by Mehi teaches the intraluminal imaging device of claim 1, but fails to explicitly disclose wherein the plurality of ultrasound transducers contact the outer shell.
However in the same ultrasound transducer catheter field of endeavor, Nix teaches the plurality of ultrasound transducers contact the outer shell (fig. 1 #3 ultrasonic transducer array is surrounded by exterior layer #6 flexible substrate [0034]-[0036]).
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of contacting the transducers to the exterior layer as seen in Nix with the device of Hadjicostis as modified by Mehi, as both inventions relate to ultrasound catheter devices, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such an application, and the results of Hadjicostis as modified by Mehi having the transducers contact the exterior layer are reasonably predictable.

Regarding claim 8, Hadjicostis as modified by Mehi and Nix teaches the intraluminal imaging device of claim 6, wherein Hadjicostis further teaches the outer shell comprises an acoustic matching layer (fig. 3a 24a; “The use of two quarter-wave matching layers (the exterior layer 24a and the primary matching layer 80a) “col. 6 line 24-25).

Regarding claim 9, Hadjicostis as modified by Mehi and Nix teaches the intraluminal imaging device of claim 6, wherein Hadjicostis further teaches the outer shell comprises of two or more acoustic matching layers (fig. 3a #24a exterior layer also serves as matching layer and 80a primary acoustic matching layer; “The use of two quarter-wave matching layers (the exterior layer 24a and the primary matching layer 80a) col. 6 line 24-25).

Regarding claim 16, Hadjicostis as modified by Mehi teaches the method of claim 11 but fails to explicitly disclose the outer shell contacts the plurality of ultrasound transducer elements
However in the same ultrasound transducer catheter field of endeavor, Nix teaches the outer shell contacts the plurality of ultrasound transducer elements (fig. 1 #3 ultrasonic transducer array is surrounded by exterior layer #6 flexible substrate [0034]-[0036]).
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of contacting the transducers to the exterior layer as seen in Nix with the method of Hadjicostis as modified by Mehi, as both inventions relate to ultrasound catheter devices, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such an application, and the results of Hadjicostis as modified by Mehi having the transducers contact the exterior layer are reasonably predictable.

Regarding claim 18, Hadjicostis as modified by Mehi and Nix teaches the method of claim 16, wherein Hadjicostis further teaches the positioning an outer shell comprises:
positioning an acoustic matching layer around the imaging assembly (see above annotated fig. 3a 24a; “The use of two quarter-wave matching layers (the exterior layer 24a and the primary matching layer 80a) col. 6 line 24-25).

Regarding claim 19, Hadjicostis as modified by Mehi and Nix teaches the method of claim 16, wherein Hadjicostis further teaches the positioning an outer shell comprises:
positioning two or more acoustic matching layers around the imaging assembly (see above annotated fig. 3a 24a and 80a; “The use of two quarter-wave matching layers (the exterior layer 24a and the primary matching layer 80a) col. 6 line 24-25).

Claim 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hadjicostis in view of Mehi and Nix as applied to claim 6 and 16 and further in view of Corl (US20140187960A1), (hereinafter “Corl”).

Regarding claim 7, Hadjicostis as modified by Mehi and Nix discloses the device set forth in claim 6, but fails to explicitly disclose the imaging assembly further comprises: a filling material positioned in a space between adjacent ultrasound transducer elements of the plurality of ultrasound transducer elements, the flexible substrate, and the outer shell.
	However in the same ultrasound field of endeavor, regarding the construction of intraluminal ultrasound catheter, Corl teaches the imaging assembly further comprises: a filling material (fig. 7 #706 epoxy [0088]) positioned in a space between adjacent ultrasound transducer elements of the plurality of ultrasound transducer elements (#210 “the ultrasound transducers 210” [0058]), the flexible substrate (#606 “to a flex circuit 606”[0081]), and the outer shell (#704 [0088] “the flex circuit includes an outer membrane 704” ) ([0088] “encapsulating epoxy 706 fills the spaces between the ultrasound transducers 210” the epoxy would be in between an outer shell, a flexible body, and adjacent transducers).
	It would have been obvious to one of ordinary skill in the art at the time to modify the intraluminal imaging device of Hadjicostis as modified by Mehi and Nix with the filling material of Corl in order to eliminate the need for an underfill material saving manufacturing time and expense(see Corl [0092]).

	Regarding claim 17, Hadjicostis as modified by Mehi and Nix discloses the method of claim 16, but fails to clearly disclose inserting a filling material within a space between adjacent ultrasound transducer elements of the plurality of ultrasound transducer elements, the flexible substrate, and the outer shell.
	However in the same ultrasound field of endeavor, regarding the construction of intraluminal ultrasound catheter, Corl teaches inserting a filling material (fig. 7 #706 epoxy [0088]) within a space between adjacent ultrasound transducer elements of the plurality of ultrasound transducer elements (#210 “the ultrasound transducers 210” [0058]), the flexible substrate (#606 “to a flex circuit 606”[0081]), and the outer shell (#704 [0088] “the flex circuit includes an outer membrane 704” ) ([0088] “encapsulating epoxy 706 fills the spaces between the ultrasound transducers 210”; the epoxy would be in between an outer shell, a flexible body, and adjacent transducers).
	It would have been obvious to one of ordinary skill in the art at the time to modify the intraluminal imaging device of Hadjicostis as modified by Mehi and Nix with the filling material of Corl in order to eliminate the need for an underfill material saving manufacturing time and expense(see Corl col. 16 line 27-28).

Claim 20 is rejected under 35 U.S.C. 103 as being anticipated by Hadjicostis in view of Mehi, and in further view of Stigall et al., (US20150305710A1), (hereinafter “Stigall”).

Regarding claim 20, Hadjicostis teaches an imaging system comprising: intraluminal imaging device (“An ultrasound transducer array probe for intraluminal ultrasound imaging is situated on a distal end of a catheter” abst), comprising:
a flexible elongate member configured to be inserted into a body lumen within a patient ( see, e.g., Col. 4, l. 38-39, “…an ultrasound imaging probe for insertion into a lumen of a human body.”; fig. 1 the catheter can be seen to be flexible as it is curved. In addition, the catheter is used in for visualization of the cardiac system, which would require the catheter to be flexible in order to traverse the lumens of the system.), the flexible elongate member comprising a central longitudinal axis (see above annotated fig. 3a, the longitudinal axis would run through the catheter); 
an imaging assembly disposed at a distal portion of the flexible elongate member (“An ultrasound transducer array probe for intraluminal ultrasound imaging is situated on a distal end of a catheter” abst), the imaging assembly comprising: 
a flexible substrate ( “the probe includes a flex circuit 20a having a flexible substrate constructed of polyimide or Similar material, and an ultrasound” see Col. 4 line 53-55) comprising first edge and an opposite, second edge (see annotated fig. 10 above), wherein the flexible substrate is arranged in a cylindrical configuration around the central longitudinal axis (see fig. 1 and 3a, the flex circuit would form a cylinder; “the device is cylindrically formed” col. 8 line 34) such that the first edge and the second edge are spaced from one another by an unsealed opening between the first edge and the second edge (see fig. 10 above, #132 is an opening between the first and second edges, and the opening is not sealed);
an outer shell (fig. 3a #24a “A purpose of the polyurethane film 24a is to maintain the structure of the interior layers and to provide an inert exterior surface that is biocompatible” col. 7 line 36-39) positioned around the flexible substrate such that the outer shell is radially spaced (fig. 3a #24a polyurethane film and #20 flex circuit are radially spaced from one another) from the opening to seal the imaging assembly (fig. 3a #24a; the shell is sealing the imaging assembly “A purpose of the polyurethane film 24a is to maintain the structure of the interior layers and to provide an inert exterior surface that is biocompatible” col. 7 line 36-39)and 
a plurality of ultrasound transducer elements disposed on the flexible substrate ( fig. 3a #30a ultrasonic transducer array col. 4 line 58, and #90a piezoelectric layer col. 6 line 5;“and the other flex circuit Section is electrically connected to the piezoelectric ultrasound array elements.” Col. 3 line 27-28;), wherein the ultrasound transducer elements are oriented to face away from the central longitudinal axis and the flexible substrate (fig. 3a #30a and #90a the transducers/piezoelectric elements would be facing away from the axis to image around the catheter).
However Hadjicostis fails to explicitly teach the seal preventing fluid ingress and a computing device in communication with the intraluminal imaging device, wherein the computing device is configured to process imaging data received from the intraluminal imaging device and to output the processed imaging data to a display.
In the same ultrasound field of endeavor, Mehi teaches the seal preventing fluid ingress (Examples of sonolucent material can be… and various polyurethane films. In one embodiment, the sonolucent material can be extruded… to form a fluid tight seal.” [0100]; The polyurethane is would be able to prevent fluid ingress).
It would have been obvious to one of ordinary skill in the art to substitute the polyurethane film outer shell of Hadjicostis with a waterproof polyurethane film of Mehi, as both inventions relate to ultrasound imaging and would yield predictable results to one of ordinary skill. One of ordinary skill would have been able to carry out such a substitution, and the results of the system of Hadjicostis using waterproof polyurethane film are reasonably predictable.
However the combination of Hadjicostis and Mehi fail to explicitly disclose a computing device in communication with the intraluminal imaging device, wherein the computing device is configured to process imaging data received from the intraluminal imaging device and to output the processed imaging data to a display.
In an ultrasound field of endeavor, regarding the construction of intraluminal ultrasound catheter, Stigall teaches a computing device (fig. 1 “the PIM 104 may perform amplification, filtering, and/or aggregating of the data prior to forwarding the signals to the console 106” [0024]) in communication with the intraluminal imaging device ( “The PIM 104 may facilitate communication of signals between the IVUS console 106 and the IVUS intra vascular device 102” [0024]), wherein the computing device is configured to process imaging data received from the intraluminal imaging device (“the PIM 104 may perform amplification, filtering, and/or aggregating of the data prior to forwarding the signals to the console 106” [0024]) and to output the processed imaging data to a display (fig. 1 “may also display the image on the monitor 108” [0024).
It would have been obvious to one of ordinary skill in the art at the time to combine the intraluminal ultrasound imaging device of Hadjicostis with Stigall so that operators could see the images the devices would generate from the ultrasound signals with the overall quality of the IVUS image improving (see Stigall [0020]).

Response to Arguments
Applicant's arguments filed 27 September 2022 have been fully considered but they are not persuasive.
Applicant has argued that Hadjicostis and Mehi do not disclose or suggest the limitations of claims 1 and 11, with emphasis on “the first edge and second edge are spaced from another by an unsealed opening between the first and second edge”. Examiner disagrees. As seen in figure 10 of Hadjicostis, the opening between the first and second edge is open, and is thus unsealed.
Applicant has additionally argued that the prior art references do not contemplate the advantages associated with the recited features. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the description of the embodiment of fig. 3 [0040] of the instant application) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Arguments for claims 11 and 20 are also rebutted for substantially the same reasons as above for claim 1, as the arguments are substantially the same.
Dependent claims 2-9 and 12-19 remain reject as the claims of which they depend on remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/           Examiner, Art Unit 3793                                                                                                                                                                                             
/SEAN D MATTSON/           Primary Examiner, Art Unit 3793